16 F.3d 1228NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Leonard Norman NANCE, Plaintiff-Appellant,Sylvia Diane Meyers, Individually, Plaintiff,v.BROWNING, Browning Arms Company, Fabrique Nationale Herstal,S.A., Appellees.
No. 93-1827.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 16, 1993.Filed:  January 19, 1994.

Before LOKEN, Circuit Judge, HEANEY, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
Leonard Norman Nance brought this products liability action in the United States District Court for the Southern District of Iowa.  Following a jury verdict in the defendants' favor, Nance moved for a new trial, raising various challenges to the jury instructions and to evidentiary rulings.  The district court denied that motion by opinion, see Nance v. Browning, No. 4-90-CV-10590 (S.D. Iowa March 3, 1993), and Nance has appealed.  Finding no error in the record before us, and believing that a lengthy opinion would add nothing to the law of this circuit, we summarily affirm the judgment of the district court.  See 8th Cir.  R. 47B.